Citation Nr: 1445610	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for the residuals of a head injury, claimed as impaired memory.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran claims entitlement to service connection for the residuals of a head injury and psychiatric disorder.  Service connection is in effect for a scar lateral to the left eye, which he claims is the residual of a head injury during service.  The Veteran claims that he was assaulted, harassed, and the subject of racial discrimination during service as the cause of his claimed psychiatric disorder.

In a July 2011 statement, the Veteran indicated that he had been treated at specific VA medical facilities since 1991.  Review of the record does not reveal an attempt has been made to secure these records.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was originally separated from service under "other than honorable conditions."  A copy of a DD 214 has been submitted which indicates that the character of his discharge was upgraded in June 1997 to "under honorable conditions (general)."  A June 1994 VA Administrative Decision addressed the character of the Veteran's discharge at the time before the upgrade was issued.  This decision refers to the specific facts related to the charges pending at the time of discharge, which are not documented in the record.  At the April 2014 hearing before the Board, the Veteran testified about incidents during service, including at the time of his separation.  His testimony conflicts with the facts documented in the service personnel records which are contained in the file.  Complete copies of the Veteran's service personnel records are not of record and are relevant to the claims at issue.  Accordingly, complete copies of all the Veteran's service personnel records must be obtained.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

A VA examination of the Veteran has not been conducted with respect to his claim for the residuals of a head injury.  A head injury is not documented in the service treatment records; however service connection is in effect for a scar lateral to his left eye.  The service treatment records do not show such a scar on entry examination, and it was present on separation examination.  Accordingly, VA examination is required.  

With respect to the claim for service connection for a psychiatric disorder, the service treatment records do not document any symptoms or diagnosis of any psychiatric disorder during service.  However, there are current diagnoses of depression, which purport to link the current psychiatric disorder to service.  However, these opinions do not appear to be based on an accurate factual basis with respect to the nature of the Veteran's discharge from service.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Accordingly, an additional VA examination for the Veteran's claimed disabilities is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must attempt to obtain a complete copy of the Veteran's service personnel records, including copies of all records related to disciplinary proceedings, and copies of his performance evaluations.  

The RO must also request a complete copy of all VA treatment records from 1991 to the present.  The Veteran indicates treatment at these VA medical facilities:  VA Los Angeles Medical Clinic at Temple VA; VAMC West Los Angeles; VAMC Seattle, Washington; VAMC Orlando, Florida; and VA Clinic Viera, Florida. 

If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA psychiatric examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all psychiatric pathology found to be present.  The examiner must reconcile the diagnoses and must specify which symptoms are associated with each of previously or currently diagnosed psychiatric disorder.  If certain symptomatology cannot be disassociated from one disorder or another, it must be specified.  

After the clinical examination, a review of the evidence of record, to include the Veteran's personnel records that contain the incidents resulting in his discharge, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder is related to his military service or to any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination for traumatic brain injury.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  The examination report must include a detailed account of all traumatic brain injury/head injury pathology found to be present.  The examiner must state whether there is any residual of an in-service head injury present, with the exception of the service-connected scars near his left eye.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

